           Case 6:20-cr-00097-ADA Document 53 Filed 03/29/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE WESTERN DISTRICT OF TEXAS

                                        WACO DIVISION


UNITED STATES OF AMERICA                          '
                                                  '
v.                                                '        CRIMINAL NO. W-20-CR-097-ADA
                                                  '
CECILY ANN AGUILAR                                '

                                            ORDER

        Came on for consideration the government’s Motion for Reconsideration. ECF No. 45.

On December 22, 2020, the defendant moved for a bill of particulars. The government did not

timely respond and on January 19, 2021, the Court granted the motion. In the Motion now before

the Court, the government requests that the Court reconsider its ruling and deny the defendant a

bill of particulars. The referral of the Motion for Reconsideration is withdrawn. See ECF No. 52.

The government’s Motion for Reconsideration (ECF No. 45) is meritorious and is hereby

GRANTED. Having granted the Motion for Reconsideration, the Court turns to the propriety of

a bill of particulars in this case.

        A bill of particulars is “A formal, detailed statement of the claims or charges brought by a

plaintiff or a prosecutor, usually filed in response to the defendant’s request for a more specific

complaint.” Black’s Law Dictionary (11th ed. 2019). “The purposes of a bill of particulars are

to obviate surprise at trial, enable the defendant to prepare his defense with full knowledge of the

charges against him, and to enable double jeopardy to be pled in case of a subsequent

prosecution.” United States v. Mackey, 551 F.2d 967, 970 (5th Cir. 1977). A bill of particulars,



                                                  1
          Case 6:20-cr-00097-ADA Document 53 Filed 03/29/21 Page 2 of 3




however, “is not designed to compel the government to detailed exposition of its evidence or to

explain the legal theories upon which it intends to rely at trial.” United States v. Burgin, 621 F.2d

1352, 1359 (5th Cir. 1980). The granting of a bill of particulars is within a trial court’s sound

discretion and decision is almost invariably final. Mackey, 551 F.2d at 970; see also United

States v. Davis, 582 F.2d 947, 951 (5th Cir. 1978) (determination of whether bill of particulars is

needed is “seldom subject to precise line drawing”).

       Federal Rule of Criminal Procedure 7(f) states that “[t]he court may direct the

government to file a bill of particulars. The defendant may move for a bill of particulars before

or within 14 days after arraignment or at a later time if the court permits.” Fed. R. Crim. P. 7(f).

Once the government provides a defendant with a bill of particulars, it is bound by the

information in the bill and may not present materially different information at trial. See Helms v.

United States, 340 F.2d 15, 18 (5th Cir. 1964). Thus, a bill of particulars may have some

strategic appeal to a defendant.

       The defendant was arraigned on July 14, 2020 but did not request a bill of particulars

until December 22, 2020, long after the expiration of the 14-day period provided by Rule 7(f).

More than five months after her arraignment, Defendant now argues that the indictment is so

vague that it fails to advise her of the specific acts of which she is accused. Defendant’s Motion

for Bill of Particulars at 3. Defendant’s motion offers no explanation for this delay or why

defense counsel failed to express these concerns in any of the other motions counsel has filed

since July.

        A review of the indictment in this case shows no obvious improprieties, or as defendant

suggests without specific explanation, risk of double jeopardy. The defendant has never


                                                  2
          Case 6:20-cr-00097-ADA Document 53 Filed 03/29/21 Page 3 of 3




complained at any time during the pendency of this case that the government has failed to

provide all required discovery. Instead, the defendant’s motion essentially requests that the

government identify exactly what evidence it intends to introduce to prove the various elements

of the charged offenses. This is not a valid basis to request a bill of particulars. Accordingly, the

Court’s order (ECF No. 43) granting Defendant’s Motion for Bill of Particulars (ECF No. 37) is

hereby withdrawn, and Defendant’s motion is DENIED.



SIGNED this 29th day of March, 2021.



                                                       _____________________________
                                                       ALAN D ALBRIGHT
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
